Case 2:18-cv-00508-JRG Document 113-1 Filed 04/29/20 Page 1 of 1 PageID #: 5334



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  MARSHALL DIVISION

  UNILOC 2017 LLC,                                    Civil Action No. 2:18-cv-00506-JRG
                                                      Civil Action No. 2:18-cv-00508-JRG
          Plaintiff,                                  Civil Action No. 2:19-cv-00125-JRG
                                                      Civil Action No. 2:19-cv-00126-JRG
  v.                                                  Civil Action No. 2:19-cv-00259-JRG

  SAMSUNG ELECTRONICS AMERICA, INC.,
  and SAMSUNG ELECTRONICS CO. LTD.,

          Defendants.

                              AMENDED ORDER GRANTING
                       JOINT MOTION TO STAY ALL DEADLINES AND
                           NOTICE OF PENDING SETTLEMENT

         Before the Court is the parties’ Amended Joint Motion to Stay All Deadlines and Notice

 of Pending Settlement. (Dkt. No. ___) Having reviewed the Motion, the Court is of the opinion

 that it should be and hereby is GRANTED. It is therefore ORDERED that any and all deadlines

 in the above-captioned case are STAYED through and including Wednesday, May 27, 2020,

 during which time appropriate dismissal papers shall be filed.




 3456487.v1
